Citation Nr: 1234136	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The instant matter was previously before the Board in August 2011, at which time the Board determined that new and material evidence had been submitted to reopen a previously denied claim of service connection for hypertension; the underlying claim of service connection for hypertension was remanded for further development and adjudication on the merits.  After the development requested by the Board had been completed, the agency of original jurisdiction (AOJ) denied the claim of service connection for hypertension via a July 2012 supplemental statement of the case (SSOC).  The matter was returned to the Board the following month.

The Board notes that in its August 2011 decision, it was also determined that new and material evidence had been submitted to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).  The reopened claim was then remanded for further development and adjudication of the issue of entitlement to service connection for PTSD on the merits.  On remand, the Appeals Management Center (AMC) issued a July 2012 decision wherein the Veteran was awarded service connection for PTSD, and assigned a noncompensable disability evaluation from April 9, 2007, and a 70 percent disability evaluation from March 9, 2012.  


REMAND

As noted in the introduction, the issue of entitlement to service connection for hypertension was remanded for further development in August 2011.  Specifically, the Board directed that the Veteran was to be afforded a VA examination to determine the likelihood that his currently diagnosed hypertension was either directly related to his period of military service or caused or made chronically worse by any diagnosed psychiatric disorder, to include the Veteran's PTSD.  The Board indicated that all opinions were to be set forth in detail and explained in the context of the record.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, while there is no requirement imposed on a medical examiner to provide a statement of reasons or bases in support of his or her opinion, Ardison, supra, the clinician must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, both supra.

In March 2012, the Veteran underwent a VA examination in connection with his claim of service connection for hypertension.  The examiner interviewed the Veteran and reviewed the claims folder.  The examiner noted that the Veteran began treatment for hypertension in approximately 1977 and that there was no indication of hypertension in service.  She then opined against an association between the Veteran's currently diagnosed hypertension and his period of military service.  The examiner also stated that there was no evidence of record to support a finding that any psychiatric disability caused or chronically worsened the Veteran's hypertension.

In the instant case, it is unclear what evidence was relied upon by the VA examiner in concluding that the Veteran's psychiatric disability had not caused or made chronically worse his hypertension.  Indeed, as discussed by the Board in its August 2011 remand, the Veteran had submitted evidence suggestive of a link between PTSD and hypertension.  Notably, during his April 2011 hearing, the Veteran stated that C.F., D.O., a psychiatrist with Kaiser Permanente in San Diego, California, had informed him that his PTSD was exacerbating his hypertension.  The Veteran also submitted articles indicating an association between PTSD and hypertension.  There is no indication that the VA examiner considered this evidence; nor did she provide any rationale for her opinion concerning whether the Veteran's PTSD had caused or chronically worsened his hypertension.  As noted above, to be adequate, an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.  As such, the examination report is inadequate for rating purposes and must be returned to the VA examiner for clarification.  A supporting rationale is especially important in a case such as this where there is evidence indicating the possibility that the Veteran's PTSD may have caused or chronically worsened his hypertension.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Refer the Veteran's claims folder to the examiner who conducted the March 2012 VA examination, if she is still available, and obtain from her an addendum to her examination report that provides an explanation for any opinion regarding the likelihood that the Veteran's PTSD has caused or made chronically worse his hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more), that the Veteran's service-connected PTSD has caused or made chronically worse his hypertension.  In doing so, the examiner should consider all relevant evidence of record, to specifically include the Veteran's lay statement that Dr. C.F. informed him that his PTSD was exacerbating his hypertension and the article submitted by the Veteran concerning a relationship between PTSD and hypertension.  The examiner's opinion must include a discussion of this evidence, to include medical reasons for any disagreement with this evidence.  The examiner's opinion should also include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of hypertension or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

(If the March 2012 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to answer the questions posed in the preceding paragraphs.)

2.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

